MEMORANDUM **
In these consolidated petitions, John Chiang Nien Wu, a native and citizen of China, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior decision declining to reopen deportation proceedings to allow him to apply for relief under former § 212(c). Pursuant to the REAL ID Act of 2005, we construe Wu’s transferred habeas petition as a petition for review. Martinez-Rosas v. Gonzales, 424 F.3d 926, 928-29 (9th Cir.2005). Wu also petitions for review of the BIA’s order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his motion to terminate later removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petitions for review.
In his opening brief in No. 05-73255, Wu fails to address the BIA’s dispositive determination that there was no error of fact or law in its prior decision denying his motion to reopen on the ground that Wu is ineligible for relief under former § 212(c). He has therefore waived any challenge to the BIA’s decision denying his motion to reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived). In light of this waiver, we need not address the contentions raised in Wu’s opening brief.
In his opening brief in No. 06-74251, Wu repeats his arguments from No. 05-73255, contending that later removal proceedings were improper because his original deportation proceedings should have been reopened based on ineffective assistance of counsel to allow him to apply for relief under former § 212(c). We therefore deny the petition for review in No. 06-74251.
No. 05-73255: PETITION FOR REVIEW DENIED.
No. 06-74251: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.